UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7131



JIMMIE NELSON,

                                            Plaintiff - Appellant,

          versus

TIM STRAWN, Officer; THE CITY OF MONCKS CORNER,

                                           Defendants - Appellees.



                            No. 96-7632


JIMMIE NELSON,

                                            Plaintiff - Appellant,

          versus

TIM STRAWN, Officer; THE CITY OF MONCKS CORNER,

                                           Defendants - Appellees.



Appeals from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CA-93-66-2-18AJ)


Submitted:   February 13, 1997         Decided:     February 26, 1997


Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.
2
Dismissed by unpublished per curiam opinion.

Jimmie Nelson, Appellant Pro Se. Sandra J. Senn, STUCKEY & SENN,
Charleston, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant seeks to appeal the district court's orders denying

relief on his 42 U.S.C. § 1983 (1994) complaint (No. 96-7131), and
his Fed. R. App. P. 24 motion for leave to proceed in forma pau-

peris (No. 96-7632). We have reviewed the record and the district

court's order dismissing Appellant's § 1983 complaint on the jury's

verdict   and   find   no   reversible   error.   See   United   States   v.

Saunders, 886 F.2d 56, 60 (4th Cir. 1989). Accordingly, we deny

leave to proceed in forma pauperis and dismiss appeal No. 96-7131.

Further, in light of the disposition of appeal No. 96-7131, we deny
leave to proceed in forma pauperis and dismiss as moot appeal No.

96-7632. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

Court and argument would not aid the decisional process.




                                                                 DISMISSED


                                    3
4